Order of disposition, Family Court, New York County (Susan Larabee, J.), entered on or about April 14, 1998, which, to the extent appealed from, upon a fact-finding determination of abandonment, terminated respondent father’s parental rights to the subject child, unanimously affirmed, without costs.
The finding that respondent father had abandoned the subject child, as set forth in Social Services Law § 384-b (4) (b) and (5) (b), is supported by clear and convincing evidence, namely, the testimony of the child’s caseworker and respondent father’s brother and sister that respondent had only brief, insubstantial contacts with the child, and no contacts at all with the agency, for at least six months prior to the filing of the petition (see, Matter of Female W., 271 AD2d 210). Family Court’s determination that respondent’s testimony concerning his contacts with the child was not credible has ample basis in the record and should not be disturbed on appeal (see, Matter of Jamieka G., 276 AD2d 288; Matter of Jose Ramon V., 264 AD2d 661). Concur — Sullivan, P. J., Andrias, Wallach, Saxe and Friedman, JJ.